Citation Nr: 1623519	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In August 2013 the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system. 

This appeal has been processed using electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS).  The Board has reviewed these electronic systems to ensure a complete assessment of the evidence.

When this case was previously before the Board in April 2015, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that in its prior action in April 2015, it denied service connection for type II diabetes mellitus and service connection for a heart disorder, claimed as due to type II diabetes mellitus.  Subsequently, in June and December 2015 the Veteran submitted argument and evidence regarding these matters.  As such, these issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of sensorineural bilateral hearing loss and tinnitus.
 
2.  The Veteran was exposed to loud noises (acoustic trauma) during service.
 
3.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service and have not been continuous since service separation, did not manifest in service or to a compensable degree within one year of service separation, and are not etiologically related to service.

4.  The Veteran has a current back disability manifested by degenerative changes and pain. 
 
5.  The Veteran's current back disability was not chronic in service and has not been continuous since service separation, did not manifest in service or to a compensable degree within one year of service separation, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a low back disorder have not been met. 
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the electronic claims file includes the Veteran's service treatment records, post-service VA treatment records, the August 2013 Board hearing transcript, and the Veteran's written statements.  The Board also notes that additional VA treatment records were added to the electronic claims file per the April 2015 remand.

The Veteran was afforded VA examinations in March 2012, March 2013, and August 2015, the latter in conjunction with the Board remand.  The results from these examinations and addendum are sufficient in order to properly address the Veteran's claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the VA examinations and addendum are adequate, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the applicable criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

As such, the Board finds that there has been substantial compliance with its April 2015 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

A VA medical examination or opinion was not provided for the issue of service connection for a low back disorder; however, the Board concludes that an examination is not necessary on this issue because the only evidence indicating that a low back disorder is related to service are the Veteran's lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's low back disorders are related to the service.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers his own conclusory opinion regarding causation and Internet research on back disorders that is not specific to the Veteran's medical history.  The etiology of a back disorder is outside the realm of common lay knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. § 5103A (d) (2).  See id.  As there is no competent evidence of record demonstrating an indication that any current back disorder may be related to service, a medical examination or opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
 § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system), tinnitus, and degenerative arthritis are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss and Tinnitus

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385.  See also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Board first finds that the Veteran has currently diagnosed sensorineural bilateral hearing loss and tinnitus for VA purposes as shown in the March 2012 VA examination.  See 38 C.F.R. § 3.385. 

The Board also finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's DD Form 214 shows that his military occupation was heavy weapons infantryman.  As such, the Board finds the Veteran was exposed to loud noise during service.

Next, the Board finds that symptoms of bilateral hearing loss and tinnitus were not chronic in service.  Service treatment records do not show complaints, diagnosis, or treatment for hearing loss or tinnitus.  The Veteran's in-service testing results reflect normal hearing at service entrance and at service separation.  See Hensley, 5 Vet. App. at 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  For these reasons, the Board finds that symptoms of hearing loss and tinnitus were not chronic in service.

The Board also finds that the weight of the probative evidence demonstrates that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The evidence demonstrates no symptoms relating to hearing loss or tinnitus during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus during the one year post-service presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board next finds that the weight of the evidence demonstrates that symptoms associated with hearing loss and tinnitus have not been continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  Post-service treatment records are absent for complaints, diagnosis, or treatment for hearing loss and tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  Aside from statements made pursuant to his current claim for VA compensation, the Veteran has not reported to medical professionals that his hearing loss disability or tinnitus are due to service or that he experienced symptoms associated with hearing loss or tinnitus since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).  The Veteran also filed his claims for service connection many years after service separation.  The Veteran has also not stated that his hearing loss and tinnitus symptoms have been continuous since service separation.  For these reasons, the Board finds that symptoms associated with hearing loss and tinnitus have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed hearing loss and tinnitus are not etiologically related to service.  

The March 2012 VA examiner opined that the current bilateral hearing loss disability was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that the in-service examinations indicated that the Veteran passed a very gross measure of normal hearing when he entered military service; testing done shortly before discharge showed hearing within normal limits in both ears.  The examiner stated that given the normal hearing at discharge, it was less likely as not that the Veteran's hearing loss was caused by or a result of his military noise exposure.  The Veteran also reported periodic, bilateral tinnitus during this examination.  The examiner noted that the Veteran was unsure of the onset but felt that he had it for a long time.  The examiner opined that the tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus was known to be a symptom associated with hearing loss.

The Veteran was afforded a VA examination in March 2013 in which he stated that he could not recall when the tinnitus started.  The examiner stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that it was not possible to determine the etiology of tinnitus using current clinical technologies; etiology was typically inferred by patient history.  The examiner noted that there was no complaint of tinnitus in the Veteran's service treatment records.  The examiner opined that given the evidence of normal hearing sensitivity bilaterally at the time of discharge and lack of specific onset of tinnitus while in active duty, or near the time of discharge, it was not possible to determine when the tinnitus began with complete certainty without resulting to mere speculation.

In the April 2015 remand, the Board found that further clarification was required as to the rationale behind the March 2012 VA opinion.  As noted in Hensley, 5 Vet. App. 157, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  A VA examiner must base an opinion on not only what was evident during service, but also on what has happened since service.

An addendum VA opinion was received in August 2015 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the in-service examinations indicate that the Veteran passed a very gross measure of normal hearing when he entered military service; testing done at discharge showed hearing well within normal limits in both ears.  The examiner quoted current medical literature that concluded that the most pronounced effects of a given noise exposure on pure-tone thresholds were measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure; most recovery to stable hearing thresholds occurred within 30 days.  There was not sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The examiner stated that the Veteran had an assignment in the military in a position with a high probability of hazardous noise exposure; this did not mean that a person would have a hearing loss as a result of this noise exposure, only that there was sufficient noise for there to be a potential to cause hearing loss.  The examiner stated that the Veteran had normal hearing at discharge, there was no evidence to indicate a significant change in hearing during service, and there was no evidence of hearing loss within one year of discharge. The examiner furthered that based on anatomy and physiology, it was unlikely that a delayed onset of hearing loss occurred; therefore, it was less likely as not that the Veteran's hearing loss was caused by or a result of his military noise exposure.

The March 2012, March 2013, and August 2015 VA medical opinions, when taken together, which the Board finds to be highly probative, weighs against a finding of a relationship between currently diagnosed hearing loss or tinnitus and service.  The Board finds it significant that the record before the Board does not include any medical evidence linking the Veteran's current hearing loss or tinnitus to his active duty or any incidents therein.

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed sensorineural hearing loss and tinnitus and service.  While the Veteran is competent to report symptoms as they come to him through his senses, hearing loss and tinnitus, which have numerous possible etiologies, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his hearing loss disorder or tinnitus. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral sensorineural hearing loss and tinnitus, and the claims must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Low Back Disability

The Veteran contends, and testified before the undersigned, that service connection is warranted for a low back disability as caused by carrying heavy equipment and backpacks in service.  At the hearing in August 2013, the representative stated that according to the Veteran while stationed in Germany a three quarter ton truck he was on when into a deep wash and overturned and he was seen by a medic and got 5 days bedrest.  The Veteran testified that he had back pain after service.  

The Board first finds that the Veteran has currently diagnosed degenerative changes most prominent at L3-4 through L5-S1 and back pain.  That is, VA treatment records in June 2013 showed that the Veteran complained of relatively new back pain upon flexion that caused him to feel paralyzed, and he was diagnosed with chronic back pain.  X-ray of the lumbar spine revealed degenerative changes most prominent at L3-4 through L5-S1.  In June and September 2013 the Veteran reported that his back pain was relatively new, and he was diagnosed with musculoskeletal back pain.  

The post service VA treatment records show that in April 2002, the Veteran reported experiencing pain due to a broken hip and crushed vertebra he suffered after a fall from a roof 30 years ago.  Degenerative joint disease was noted and the examiner did not note a diagnosis with regard to the back.  In February 2002, a history of compression fracture secondary to a fall was noted.  In August 2013, the Veteran reported a long history of low back pain which he associated with a motor vehicle accident in the 1960's.  In July and December 2014, complaints of low back pain were noted.  

The Board also finds that the Veteran was exposed to heavy equipment and backpacks in service.  See Bennett, 10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts).  

Next, the Board finds that symptoms of a low back disorder were not chronic in service.  Service treatment records do not show complaints, diagnosis, or treatment for a low back disorder.  The clinical evaluation of the spine at the time of the separation examination was normal.  The Veteran did not report any back complaints and did not report any injury.  The Veteran indicated that at the time of the separation examination he was in excellent health.  The examiner indicated that there was no serious illness or injury. 

The Board also finds that the weight of the probative evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The evidence demonstrates no symptoms relating to a back disorder during the one year period after service, and no diagnosis or findings of arthritis during the one year post-service presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board next finds that the weight of the evidence demonstrates that symptoms associated with a back disorder have not been continuous since service separation to warrant presumptive service connection for arthritis on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  The post-service VA treatment records show that at the earliest the Veteran reported back pain in April 2002 and related it to a fall from a roof about 30 years prior, which would be approximately 1972.  The service treatment record do not show evidence of a back injury in service and indicated that the Veteran reported no injury or complaints at the time of separation and that the clinical evaluation of the back was normal.  See Buchanan, 451 F.3d 1331, 1337 (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  To the extent that the Veteran's representative indicated at the hearing that the Veteran's back condition was due to being in a truck that overturned in service, the service treatment records do not substantiate that claim as there is no indication of such injury in service in the service treatment records and the Veteran did not report any injury at the time of separation.  Aside from statements made pursuant to his current claim for VA compensation, the Veteran has not reported to medical professionals that his back disability is due to service or that he experienced symptoms associated with a back disorder since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).  The Veteran also filed his claim for service connection many years after service separation.  The Veteran has also not stated that his back symptoms have been continuous since service separation.  While at the hearing, the Veteran indicated that he had back pain in service, he did not indicate that it had been continuous since service.  As noted above, the service treatment records do not demonstrate back pain in service and at the time of the separation examination the Veteran did not report back pain and did not indicate he suffered any time of back injury.   For these reasons, the Board finds that symptoms associated with a back disorder have not been continuous since service separation.

The competent evidence of record is also against a relationship between the claimed back disability and any disease, injury, or event of service. As indicated, the Veteran did not report any back complaints or related symptoms during service and no back abnormalities were noted at service separation, nor were any reported by the Veteran, and symptoms of arthritis were not continuous since service separation. Nor has he presented any competent evidence regarding a nexus between service and the current back disorder.  The Board has considered the Veteran's statements asserting a nexus between the currently-diagnosed back disorder and service.  While the Veteran is competent to report symptoms as they come to him through his senses, a back disability, which could have numerous possible etiologies, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Woehlaert, 21 Vet. App. 456, 462 (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his back disorder. 

The Board has also reviewed articles submitted to support the contention that heavy packs caused back issues and musculoskeletal injuries were caused by physical training.  Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The Board has considered and weighed such evidence, but finds that the article are not probative because they do not address the facts that are specific to the Veteran's case, and do not tend to establish a causal relationship between service and the claimed disability.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disorder, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for a low back disorder is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


